Citation Nr: 0014086	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  96-46 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from February 1969 to 
December 1970, including a tour of duty in Vietnam from 
January 1970 to November 1970.  This matter originally came 
before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida which, in 
part, denied service connection for post-traumatic stress 
disorder (PTSD).  The Board initially notes that entitlement 
to service connection for PTSD had been denied, in July 1982, 
by the RO in Boston, Massachusetts and that the issue was 
subsequently reopened via a rating decision, issued in May 
1994, which found that new and material evidence had been 
submitted on the issue but denied entitlement to service 
connection for PTSD after consideration of all the evidence 
of record.  

In June 1997, a Travel Board hearing was held in St. 
Petersburg before Michael D. Lyon, who is the Board Member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102.  A 
transcript of the hearing testimony is in the claims file.  
Subsequent to that hearing, the Board remanded the case to 
the RO for additional development in December 1997; the RO 
has now returned the case to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the agency of original jurisdiction.

2.  The appellant did not engage in combat with the enemy 
during his active military service.

3.  The medical evidence reflects a diagnosis of PTSD, but 
there is no credible supporting evidence to verify or 
corroborate the appellant's alleged stressors during his 
active military service.


CONCLUSION OF LAW

The appellant's PTSD was not incurred during service.  
38 U.S.C.A. §§ 1110, 1131, and 1154 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, and 3.304(d) and (f) (1998) (as amended, 64 
Fed. Reg. 32807-32808 (June 18, 1999)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim of 
entitlement to service connection for PTSD is well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  This conclusion 
is supported by several diagnoses of PTSD and by findings of 
a relationship between the diagnosis and events the appellant 
claims to have experienced during his military service in the 
Army.  The RO has assisted the appellant in all necessary 
matters, including seeking and securing all possible service 
department records.  The Board is satisfied that all relevant 
facts which may be developed have been properly developed, 
and that no further assistance is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107.

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  In the 
absence of chronicity at onset, a grant of service connection 
requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be established where all the 
evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997).  
The Board notes that the diagnostic criteria, including those 
related to stressors, set forth in THE AMERICAN PSYCHIATRIC 
ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, (4th ed. 1994) (DSM-IV) for mental disorders have 
been adopted by the VA during the pendency of this appeal.  
38 C.F.R. § 4.125.  

According to the updated criteria, a diagnosis of PTSD 
requires that a veteran be exposed to a traumatic event and a 
response involving intense fear, helplessness, or horror.  
The appellant's claim must therefore be reviewed under the 
new regulatory provisions, as well as those in effect when he 
filed his claim.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In that regard, it is also noted that while this 
case was undergoing development, the provisions of 38 C.F.R. 
§ 3.304(f) were amended.  See 38 C.F.R. § 3.304(f) (1999).  
Also, while this case was pending, the General Counsel of the 
VA promulgated a Precedent Opinion defining when a veteran 
had "Engaged in Combat with the Enemy."  See VAOPGCPREC 12-
99 (1999).

A stressor involves exposure to a traumatic event in which 
the person experienced, witnessed, or was confronted with an 
event or events that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of self 
or others and the person's response involved intense fear, 
helplessness, or horror.  See Cohen v. Brown, 10 Vet. App. 
128 (1997).  The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD.  
Id. The occurrence of a stressor is an adjudicatory 
determination.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304 (1999).  

The holding in Gaines v. West, 11 Vet. App. 353 (1998), a 
case that supplemented the Cohen case, extends the current 
standard for adjudication of claims such as the appellant's 
on the merits by requiring that consideration be given to the 
reported participation in designated campaigns in the 
determination of whether the veteran engaged in combat with 
the enemy, in addition to an analysis of sworn testimony 
recalling combat events, the application of 38 U.S.C.A. 
§ 1154(b) regarding the need for corroboration, and a 
discussion of the application of the-benefit-of-the-doubt 
rule.  See Gaines, 11 Vet. App. at 358-60.

The appellant's military personnel records showed that he was 
in Vietnam from January 1970 to November 1970.  He was 
attached to the 69th Infantry Detachment, part of the 164th 
Combat Aviation Group, as a radar operator.  He received the 
National Defense Service Medal, the Vietnam Service Medal, 
and the Republic of Vietnam Campaign Medal.  

The appellant underwent VA PTSD examinations in May 1999, and 
August 1999; the examiners reviewed the appellant's five-
volume claims file.  It was noted that the appellant's 
psychiatric history included several diagnoses of PTSD, 
dating back to 1983.  Both of these examinations resulted in 
the diagnosis of PTSD on Axis I.  The appellant described to 
both examiners stressors involving a tortured baby being 
presented for medical care followed by a mortar attack; he 
specifically stated that the attack occurred on September 17, 
1970.  He described an incident that occurred on November 4, 
1970, in which he was pinned down and had to fire his grenade 
launcher.  He stated that he was not aware of ever having 
killed anyone.  One of the examiners noted that there was 
much contradictory information presented by the appellant in 
his interview, as well as in his claims file.  

The Board notes that the appellant did not mention during 
either of these examinations another stressor about which he 
had previously provided information; during his June 1997 
Travel Board hearing, the appellant described how one of his 
unexploded M-79 rounds killed an old Vietnamese man.  See 
Travel Board Hearing Transcript p. 8.  He further testified 
that he had nightmares about this incident all the time 
because he murdered the man.  See Travel Board Hearing 
Transcript p. 9.  A buddy statement, dated in June 1997, 
indicates that the appellant told this soldier about the old 
man being killed by the unexploded round.  The statement also 
indicated that the appellant had witnessed the torturing of 
two Viet Cong prisoners after the mortar attack in which 
three comrades had been killed and injured.  (The appellant 
also described this in his Travel Board Hearing testimony.)  
The Board notes that the appellant denied, during his August 
1999 VA PTSD examination, having killed anyone during his 
time in Vietnam.

The Board also notes that the claims file includes a June 
1995 statement from an officer who served at the same outpost 
as the appellant.  The former officer stated that, while he 
was away from the outpost overnight, the attack described by 
the appellant occurred.  He further stated that the incident 
took place at Trang Bang, location WS827086.  The Board 
further notes that the appellant himself, in written 
statements submitted in August 1996, with his VA Form 9, and 
in September 1993, stated that the outpost that was hit was 
located at WS827086.

In attempting to verify the appellant's stressors, documents 
that were obtained by the RO from the Environmental Support 
group (ESG) (now called the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR)).  These daily journal 
entries for the 164th Combat Aviation Group show that there 
were three casualties on September 17, 1970, at location 
WS817516.  On September 18, 1970, at one in the morning, the 
Can Tho Airfield was shelled with approximately 40 rounds, 
resulting in ten casualties.  On September 19, 1970, at ten 
at night, the outpost at location WS813097 was under mortar 
fire.  Shortly after midnight, there were three sightings, at 
locations WS810088, WS813086, WS814078.  The evidence of 
record includes an Operational Report which indicated that 
the 69th Infantry Detachment radar site at location WS819086 
received ten rounds of mortar at one-twenty on the morning of 
September 19, 1970.  The report stated that this "was the 
first VC initiated attack against the outpost," and that 
there "was negative damage incurred during the attack."  
The Board notes that none of these locations corresponds to 
the location identified as the appellant's outpost 
(WS827086).  The only document that refers to the location 
identified as the appellant's outpost (WS827086) is one in 
which it was noted that, on February 9, 1970, several VC were 
sighted in the vicinity of WS827086 and that strikes placed 
on this position resulted in two dead enemy.

The appellant also submitted documents that were obtained 
through the ESG (now USASCRUR); however it is clear from the 
correspondence from ESG that the appellant did not send to 
the RO all the documents that he obtained from the ESG or 
other sources and that he claimed additional incidents that 
were not confirmed by ESG which he never mentioned to the RO.

In this case, the evidence of record does not demonstrate 
that the appellant engaged in combat with the enemy.  As for 
the alleged stressors described in the record, other than the 
appellant's own statements, there is no competent evidence 
regarding the claimed inservice stressors in the claims file.  
The appellant has obtained two buddy statements, but one 
contains a statement that the affiant was not present at the 
time of the attack and then was told about it afterwards.  
The appellant has obtained declassified military documents 
but these do not establish that the appellant was actually 
present at the occurrences described.  In fact, the stressor 
described over and over by the appellant in his Travel Board 
hearing testimony and the numerous written statements of 
himself and his two comrades could not have been experienced 
by him.  He specifically states that the mortar attack that 
killed and wounded soldiers right in front of him at his 
outpost occurred on September 17, 1970.  Military documents 
do indeed confirm that a mortar attack occurred about that 
time, at location WS817516.  However, the appellant's service 
personnel records document that the appellant was not with 
his unit during most of the month of September 1970; he was 
hospitalized in Cam Rahn Bay for treatment of hepatitis.  In 
fact, he was not reassigned to his unit for duty until 
September 23, 1970- several days after the date of the mortar 
attack on the outpost.  This was also stated in a chronology 
of treatment submitted by the appellant.

The Board notes that ESG has stated, in various documents in 
the claims file, that the deaths of Vietnamese military 
personnel and civilians are extremely difficult to verify.  
An official report would have had to have been written and 
file; an incident that was not reported cannot be verified.  

The appellant alleges that he engaged in combat with the 
enemy during service while serving as a radar operator at an 
outpost for the 69th Infantry Detachment at Trang Bang.  A 
determination as to whether the appellant is a veteran of 
combat is particularly significant in a PTSD claim because he 
is entitled to have his lay statements as to his alleged 
stressors accepted, without corroboration, if he engaged in 
combat with the enemy.  See Gaines v. West, 11 Vet. App. 353 
(1998).  The Court has held that:

"[w]here it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service.'"

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (1998) (as 
amended, 64 Fed. Reg. 32807-32808, June 18, 1999)).  Before 
this provision applies, the Board must make a specific 
finding that the appellant was engaged in combat with the 
enemy.  See Zarycki.  Whether or not a veteran "engaged in 
combat with the enemy" must be determined through recognized 
military citations or other supportive evidence.  In other 
words, the claimant's assertions that he "engaged in combat 
with the enemy" are not sufficient, by themselves, to 
establish this fact.

VA's General Counsel has defined the phrase "engaged in 
combat with the enemy" to mean that the appellant must have 
personally participated in a fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99.  The fact that the appellant served in a "combat area" 
or "combat zone" does not mean that he himself engaged in 
combat with the enemy.  Id.  Moreover, a general statement in 
the appellant's service personnel records that he 
participated in a particular operation or campaign would not, 
in itself, establish that he engaged in combat with the enemy 
because the terms "operation" and "campaign" encompass both 
combat and non-combat activities.  Id.  Whether or not a 
veteran "engaged in combat with the enemy" must be determined 
through recognized military citations or other supportive 
evidence.  No single item of evidence is determinative, and 
VA must assess the credibility, probative value, and relative 
weight of each relevant item of evidence.  Id.  The 
claimant's assertions that he engaged in combat with the 
enemy are not ignored, but are evaluated along with the other 
evidence of record.  Id.  

In other words, the claimant's assertions that he "engaged in 
combat with the enemy" are not sufficient, by themselves, to 
establish this fact.  In determining whether or not the 
veteran was engaged in combat with the enemy, the Board notes 
that the provisions of 38 C.F.R. § 3.304(f) have recently 
been changed as a result of the Cohen decision.  Formerly, it 
provided that if the claimed stressor was related to combat, 
service department evidence that the veteran engaged in 
combat or was awarded the Purple Heart, Combat Infantry 
Badge, or similar citation would be accepted, in the absence 
of evidence to the contrary, as conclusive evidence of the 
claimed inservice stressor.  In Cohen, the Court noted that 
the corroborating evidence no longer was restricted to 
service department records.  However, there is no restriction 
precluding the Board from using the absence of service 
department records as a factor for determination.  Cohen, 10 
Vet. App. at 142-143.

As noted above, the appellant's military personnel records 
reflect that he was awarded the National Defense Service 
Medal, the Republic of Vietnam Campaign Medal, and the 
Vietnam Service Medal.  A National Defense Service Medal was 
awarded if a veteran served honorably between January 1, 
1961, and August 14, 1974.  UNITED STATES OF AMERICA DEPARTMENT OF 
DEFENSE MANUAL OF MILITARY DECORATIONS AND AWARDS, Appendix D at D-17, 
July 1990.   A Vietnam Service Medal was awarded if a veteran 
served between July 4, 1965 and March 28, 1973, in Vietnam or 
in Thailand, Laos, or Cambodia in direct support of the 
operations in Vietnam.  Id. at D-20.  A Republic of Vietnam 
Campaign Medal was awarded to all service personnel within 
the cited theater, and it does not rule in, or rule out, 
combat.  UNITED STATES OF AMERICA DEPARTMENT OF DEFENSE MANUAL OF 
MILITARY DECORATIONS AND AWARDS, at 7-7, September 1996.

In this case, for the following reasons, the Board finds that 
the appellant did not engage in combat with the enemy.  
First, his military occupational specialty of radar operator 
while in Vietnam does not indicate combat service.  Although 
it is possible that he engaged in combat with the enemy, none 
of the unit records obtained pursuant to development actions 
in this case reveal any attacks at the Appellant's outpost, 
location WS827086.  There is no support in his military 
records for his allegation that he was involved in any combat 
activity.  Second, none of the appellant's awarded medals or 
decorations showed active combat involvement.  Some of his 
awards do not specifically rule in, or, for that matter, rule 
out, participation in combat with the enemy.  However, when 
they are considered in conjunction with his location and 
military occupational specialty during the relevant time 
period, there is no likelihood that one of these awards was 
actually awarded for combat.

The preponderance of the evidence of record is against 
finding that the appellant engaged in combat with the enemy, 
and there is no reasonable doubt on this issue that could be 
resolved in his favor.  A reasonable doubt exists where there 
is an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  Id.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence.  Id.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist as to 
whether he engaged in combat with the enemy in Vietnam.  
Therefore, although the evidence shows that the appellant 
served overseas in Vietnam during the Vietnam era, the 
evidence does not support the conclusion that he engaged in 
combat with the enemy, and the provisions of 38 U.S.C.A. 
§ 1154(b) do not apply.

Since the Board finds that the appellant did not engage in 
combat with the enemy, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  "Credible 
supporting evidence" of a noncombat stressor may be obtained 
from service records or other sources.  Moreau v. Brown, 9 
Vet. App. 389 (1996).  However, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
Court) has held that the regulatory requirement for "credible 
supporting evidence" means that "the appellant's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a noncombat stressor."  Dizoglio v. Brown, 9 
Vet. App. 163 (1996). His lay testimony is insufficient, 
standing alone, to establish service connection.  Cohen, 10 
Vet. App. at 147 (citing Moreau, 9 Vet. App. at 395).  There 
is nothing corroborating the appellant's claimed stressors.  
In fact, the appellant's service medical records, along with 
the unit records from the 164th Combat Aviation group showed 
that the appellant was not physically present during alleged 
incidents involving a mortar attack in September 1970, and 
there is no other evidence showing any attacks at the 
location of the appellant's outpost.  Accordingly, there is 
no credible supporting evidence that the claimed stressors 
actually occurred.

Therefore, the Board concludes that the appellant's 
assertions alone are of insufficient probative value to meet 
the second element required to establish service connection 
for PTSD, credible supporting evidence that the claimed in-
service stressor(s) actually occurred.  In view of the 
foregoing, the Board concludes that while a diagnosis of PTSD 
is established by the medical evidence, a preponderance of 
the evidence is against this claim on the basis that 
verification of the alleged stressors has not been satisfied, 
for the reasons detailed above.  

The Board is cognizant of the appellant's own statements to 
the effect that he experiences symptoms of PTSD that are due 
to stressors while in service.  However, the evidence does 
not indicate that he possesses medical expertise.  He is not 
competent to render an opinion on a matter involving medical 
knowledge, such as diagnosis or causation.  See Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

After a thorough review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim for service connection for PTSD.  Although 
diagnoses of PTSD are of record, there is no evidence of 
record corroborating that the alleged inservice stressors 
actually occurred, and there are no specific details of 
record indicating that any of the alleged stressors could be 
verified by competent evidence.  The appellant is not 
entitled to the application of the benefit of the doubt; 
there is no reasonable doubt on this issue that could be 
resolved in his favor.  See 38 U.S.C.A. § 5107(b).  
Accordingly, service connection for PTSD is not warranted.


ORDER

Service connection for PTSD is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

